97 F.3d 1458
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Brian E. BROWN, Plaintiff-Appellant,v.Larry M. KRISTIANSON, husband and the marital communitycomposed thereof, in his individual and personal capacity;Jane Doe Kristianson, wife and the marital communitycomposed thereof, Defendants-Appellees.
No. 96-35173.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 12, 1996.

Before:  FLETCHER, BRUNETTI and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Brian E. Brown appeals pro se the district court's sua sponte dismissal of his 42 U.S.C. § 1983 action seeking compensatory and punitive damages for allegations that state judge Larry Kristianson violated Brown's constitutional rights in a state court proceeding in which Kristianson adjudged Brown in contempt of court.  We conclude the district court's dismissal was proper because Brown's claims are barred by the doctrine of judicial immunity.   See Mullis v. United States Bankruptcy Court, District of Nevada, 828 F.2d 1385, 1394 (9th Cir.1987), cert. denied, 486 U.S. 1040 (1988).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3